OFFICE OF THE ATTORNEY    GENERAL   OF TEXAS
                 AUSTIN
Honorable To-2C. Kins, pa,vo2


       of $2,500.00 for sach moabar of the Board
       during each year of tho current biennium.
            QpSour0pirrPon is respectfully re-
       quested as follol!:s:
            "1. Is the appropriation to be read
       in the light of the gcncral stztuts, so as
       to co~clud0 that the LeSLslature appropriated
       $2,500.60,       Or-~0   '.7UCil thC:xeOf LIS ?,Oy bs     P.EC-
       6amry        for the pnyrckntOf 0 par dfcz~;or
            "2. Ecs there a valfiiapprcp% tion
       of a sal%ry OS l/12 of $2,500 per sonth
       for w~oh member?"

                It is uur opinion that the I,e&islctur~,       by
providing in the Ee~sr%&nl;a~l          AppropriationEill for
the currsnt       bienniu:3  (5mata   Dill  Zo.  427, 1&h Leg-
islature)an nppropriationof $5?,5GO~            TOI’ CXIC~ Gf the
three mombors of the BtEsLel3oardof Bairdre~sors and
CCWr~tOlG~i8tS,         inlxuded that this ~-,o;;ey should be
disbursed in uccorilnnc3         with the twxxz of Sc;cGion7
of articl.6      73&b, Swmntt: Annotatc,dPenal Code, 1::hich
YGU qUGt0       in your latter. The general Lav:on the cub-
jcot vcouldordinarilyprevail ever a occflictingpro-
vision in the a~proprintlonbill. -2%d0 Cot,               hGWaVC!r,
believe that tbess is any conflfct bctwcn the lx;o.
The general ridor to the Departxsntol Ap;briipriotkoJl
Bill   (at   totto     of   jX$!.o I./+6 of   I;ha Su~:~plems     to   the
Scnsto Journal for June 13, 2339)                 contains      the follox-
ing provision:
            "The approgriaticnnherein provided
       ore to ts oon:;trucd.
                           as the llsxinram
                                          su3s
       to 33 a::prspriated,
                          to and for the swer'~I.
       purposcr,rramodhercin'~* *I1
.   .   -




                     11~5morass472, 170 S. V. 1036:
            CabQlini.,